DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 9, 14, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topiwalla (USPPGPub N 20190306556, referred to as Topiwalla).
	Claims 1, 9 and 17:
An electronic device comprising: 
Topiwalla teaches a processor, (Topiwalla, a television receiver is provided, including one or more processors, [0004], Fig. 1/item 150): and 
Topiwalla teaches a memory having software stored thereon, wherein the processor is configured to execute the soft are to at least cause the electronic device to, (the memory is communicatively coupled with, and 
        Topiwalla teaches determine if at least one user is in proximity to the electronic device, (Topiwalla, the subscriber is in a location remote from the set-top box, [0019] wherein subscriber ultimately is in a location that is remote from the set-top box, [0020]; certain of those portable subscriber devices may be configurable as remote media playback devices using specialized coordination applications, [0026]): 
Topiwalla teaches automatically determine user preference information over time from multimedia content selected when the at least one user is in proximity to the electronic device, (Topiwalla, the television receiver 200 may be configured to identify a user and select a user profile 247 for use automatically, [0051]): 
Topiwalla teaches derive a viewing pattern map of preferred multimedia content based on the user preference information, (Topiwalla, user profiles 247 may include stored user preferences. For example, a user may specify a preferred category/ viewing pattern map of television programming, such as: sports, news, movies, sitcoms, reality, etc. wherein user profiles 247 may include profiles for multiple users [0051]: and 
Topiwalla teaches perform a background launch operation of the preferred multimedia content of the at least one user based on the viewing pattern map using credentials of the at least one user for the background,  
Claims 3 and 19:
Topiwalla teaches the electronic device of claim 1, wherein: the processor is configured to execute the software to cause the electronic device to generate a user prompt for display on a display device: and the user prompt is configured to display viewing options for the preferred multimedia content of the at least one user, (Topiwalla, the portable OTT appliance 475-2 can store subscription content wherein the portable device 420 can communicate directly with the portable OTT appliance 475-2 for remote media playback and display on display Fig. 4/item 420).
Claims 4, 14 and 20:
Topiwalla teaches the electronic device of claim 3, wherein the processor is configured to execute the software to cause the electronic device to perform the background launch operation of a service in connection with the preferred multimedia content of the at least one user in advance of generation of the user prompt using the credentials of the at least one user for the background launch operation, (Topiwalla, the pairing interaction includes the user clicking on a link provided in the prompt, 
Regarding claim 7 and 15:
Topiwalla in view of Shah teaches the electronic device of claim 1, wherein the processor is configured to execute the software to cause the electronic device to log the at least one user out of a content provider account when the at least one user moves out of proximity of the electronic device, (Topiwalla, the user preferences can be stored in association with the user identifier, identifying information related to the presentation device, [0073] in response to detecting the presence of one or more users in the proximity of the presentation device, process 600 can identify the detected user or users at 606, for example, process 600 can compare identifying information related to a user/group ID, [0079] and if it is not detected user in the proximity, the user preferences is not presented, Fig. 6).

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2,5,6,10,12,13,14,15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Topiwalla (USPPGPub N 20190306556, referred to as Topiwalla), and further in view of Shah (USPPGPubN 20170139925, referred to as Shah).
Claims 2, 10 and 18:
Topiwalla does not specifically teach the electronic device of claim 1, wherein the processor is configured to execute the software to cause the electronic device to determine if the at least one user is in proximity to the electronic device by at least one of presence of a mobile device of the at least one user voice recognition, or face recognition. However, Shah teaches in response to detecting the presence of one or more users in the proximity of the presentation device, process 600 can identify the detected user or users at 606. For example, process 600 can compare identifying information related to a user device associated with a detected user (e.g., a device identifier, an IP address, a URI, a MAC, etc.) to known identifying information related to known user devices that are associated with the presentation device to find a match. As another example, process 600 can identify the detected user(s) using any suitable facial recognition technique or combination of techniques, [0079], Fig. 6. It would have been obvious to 
Claims 5 and 13:
Topiwalla in view of Shah teaches the electronic device of claim 1, wherein: the at least one user includes a first user and a second user: the processor is configured to execute the software to cause the electronic device to generate a user prompt for display on a display device when the first user moves out of proximity of the electronic device, and the user prompt is configured to display viewing options for the preferred multimedia content of the second user, (Shah, when a first group of user devices is present a user preferences associated with first group ID can be used to determine content that is to be presented by a presentation device, [0059])
Regarding claims 6, 12 and 14:
Topiwalla in view of Shah teaches The electronic device of claim 5 wherein the processor is configured to execute the software to cause the electronic device to perform the background launch operation of a service in connection with the preferred multimedia content of the second user in advance of generation of the user prompt using credentials of the second user for the background launch operation, (Shah, when another user device that has user preferences associated with the presentation device becomes .
3.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Topiwalla (USPPGPub N 20190306556, referred to as Topiwalla), and further in view of Dharwa (USPPGPubN 20170353757, referred to as Dharwa).
Regarding claims 8 and 16:
Topiwalla does not specifically teach the electronic device of claim 1 wherein the processor is configured to execute the software to cause the electronic device to record the preferred multimedia content of the at least one user when the at least one user is not in proximity to the electronic device. However, Dharwa teaches a database of stored user commands and preferences, the system determines media assets the user would likely record and automatically records them, [0003] wherein if control circuitry 1004 determines the user has left home, process 1200 continues to 1210, 
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/         Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 29, 2022